Name: Council Regulation (EC) No 1879/94 of 27 July 1994 fixing the amount of aid in respect of silkworms for the 1994/95 rearing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  economic policy
 Date Published: nan

 No L 197/20 Official Journal of the European Communities 30 . 7. 94 COUNCIL REGULATION (EC) No 1879/94 of 27 July 1994 fixing the amount of aid in respect of silkworms for the 1994/95 rearing year and raw silk, of foreseeable trends on that market and of import policy; Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing ( ! ), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas Article 2 of Regulation (EEC) No 845/72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers, taking into account the state of the market in cocoons HAS ADOPTED THIS REGULATION: Article 1 For the 1994/95 rearing year, the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845/72 shall be fixed at ECU 110,41 per box of silkworm eggs used. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL ( J ) OJ No L 100 , 27. 4 . 1972, p . 1 . Regulation as last amended by Regulation (EEC) No 2059/92 (OJ No L 215 , 30. 7. 1992, p . 19 ). ( 2 ) OJ No C 83 , 19. 3 . 1994, p. 25 . ( 3 ) OJ No C 128 , 9 . 5 . 1994 . (4 ) OJ No C 148 , 30. 5 . 1994, p. 49.